DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed January 6, 2021, with respect to Claims 1-9 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-9 has been withdrawn. 
As noted in the January 11, 2021 Interview Summary, Claims 12-15 and 18-19 should have been rejected under the Non-Statutory Double Patenting rejection, in addition to Claims 1-2 and 5-10, as identified in the January 6, 2021 Office Action.  In view of the Terminal Disclaimer filed March 24, 2021, the Non-Statutory Double Patenting rejection is withdrawn. 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach an inverter manufacturing cell and method of using the inverter manufacturing cell to invert a work piece, the cell and method including, inter alia, 
a table having a base, 
a frame that receives a work piece to be inverted, and 
a pivotable lift arm, 
wherein the lift arm is attached to the base and the frame, the lift arm pivots relative to the base about at least one axis, and the frame slides relative to the lift arm and the base, and 
wherein:
when the lift arm is pivoted, the frame and work piece rotate from a first, generally horizontal position to a second, generally vertical position; and 
after the lift arm has been pivoted and the frame and work piece are in the second, generally vertical position, the frame slides relative to the lift arm and base to rotate the frame and work piece to a third, generally horizontal position to invert the frame and work piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652